     Case 2:21-cv-04088-FMO-SK Document 13 Filed 08/23/21 Page 1 of 1 Page ID #:48




1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10

11   ED HULL,                                  )   Case No. CV 21-0488 FMO (SKx)
                                               )
12                      Plaintiff,             )
                                               )
13                v.                           )   JUDGMENT
                                               )
14   BON SUNG KOO, et al.,                     )
                                               )
15                      Defendants.            )
                                               )
16
           IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.
17
     Dated this 23rd day of August, 2021.
18

19
                                                         /s/
20                                                                Fernando M. Olguin
                                                               United States District Judge
21

22

23

24

25

26

27

28
